Citation Nr: 1706704	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-30 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to service connection for a cardiac disorder.

4.  Entitlement to a disability rating in excess of 20 percent for a muscle disorder to include fibromyalgia.

5.  Entitlement to a disability rating in excess of 10 percent for gastritis.

6.  Entitlement to a compensable disability rating for the residuals of an inguinal hernia repair to include a scar.

7.  Entitlement to a compensable disability rating for tinea versicolor.

8.  Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

9.  Entitlement to an effective date earlier than August 18, 2009 for a disability rating of 50 percent for an acquired psychiatric disorder to include PTSD and depression.

10.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his fiancée


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to March 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia made in June 2010, November 2010, January 2013, and January 2014.
The Board notes that the Veteran's representative raised the issue of service connection for flat feet at a personal hearing before the Board; claiming that the RO failed file a statement of the case (SOC) responsive to the claim.  Nevertheless, the Veteran has already been granted service connection for pes planus, and the record does not indicate, nor does the Veteran argue, that flat feet is a separate medical condition distinct from pes planus.  Therefore, the previous grant of service connection for pes planus is considered a full grant for a claim of flat feet, and remand for the issuance of an SOC is unnecessary.

The Board also notes that the Veteran's representative raised the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD at a personal hearing before the Board; claiming that the RO failed adequately adjudicate the claim.  The Board notes that the Veteran has already been granted service connection for acquired psychiatric disorders other than PTSD (including depression), and the record does not indicate that the Veteran is manifesting psychiatric symptoms that are excluded in assigning the Veteran's disability rating for his acquired psychiatric disorders.  As such, the Board does not find a referable psychiatric issue.

The issue of entitlement to service connection for the residuals of a shrapnel injury was raised by the record in a November 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a dental disorder, entitlement to increased disability ratings for an acquired psychiatric disorder, a muscle disorder, gastritis, residuals of a hernia and scar, and tinea versicolor, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Service connection for a dental disorder was denied in a March 1998 rating decision that was not appealed.

2.  Evidence received since the March 1998 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's cardiac condition is not linked to an in-service incurrence by a medical nexus, was not caused by herbicide exposure, and did not manifest within one year of separation from service.

4.  Service connection for an acquired psychiatric disorder was denied in a March 1998 rating decision.

5.  The Veteran's petition to reopen his previously denied claim for service connection for an acquired psychiatric disorder was received on August 19, 2009, and in June 2013 the RO reopened the Veteran's claim, granted service connection, and assigned a disability rating of 50 percent effective the date the claim to reopen was received.

6.  Service records related to the Veteran's claim for an acquire psychiatric disorder have been associated with the claims file, and VA could have obtained the records at the time of the 1998 rating decision which initially denied his claim for service connection for an acquired psychiatric disability. 


CONCLUSIONS OF LAW

1.  The March 1998 rating decision that denied service connection for a dental disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 22.1103 (1997).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for a dental disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a cardiac disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

4.  The criteria for an effective date of March 27, 1997 for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has advanced several reasons that he considers the February 2010 VA cardiac examination to be inadequate.  First, the Veteran argued that the opinion was based on an in-service incurrence of a chest injury of which there was allegedly no record in the claims file before the examiner at the time the opinion was made.  However, it is clear that the examiner was in fact fully apprised of the in-service incurrence in spite of any supposed absence of the treatment record.  Quite to the contrary, as the examiner fully described the Veteran's in-service chest injury.  

Additionally, the Veteran objected to the adequacy of the February 2010 VA cardiac examination, arguing that it was unclear from the examination whether the Veteran still had shrapnel in his chest.  However, a November 2010 radiology interpretation made clear that the Veteran does still have shrapnel in his chest; and the examiner's opinion was that the Veteran's shrapnel was unrelated to his heart condition anyway.  As such, this argument is without merit.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

New and Material Evidence: Dental Disorder

The Veteran is seeking to reopen a previously denied claim of entitlement to service connection for a dental disorder.  In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The RO originally denied the Veteran service connection for a dental disorder in March 1998.  The decision became final after the Veteran failed to submit a notice of disagreement (NOD) or additional evidence within one year of notification of the decision.  The Veteran filed a claim to reopen his claim for service connection for a dental disorder in June 2010.  In November 2010, the RO reopened the Veteran's claim and denied it on the merits.  The Veteran appealed.

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance, because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).

Prior to the March 1998 rating decision, the evidence of record contained treatment records and an October 1997 VA examination.  Since the March 1998 rating decision, the Veteran submitted a statement explaining how he had injured his teeth in a tank accident.  The Veteran is competent to provide such testimony, and the report is presumed to be credible for the limited purpose of reopening the claim.  This evidence, submitted since the last final denial, is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Veteran's claim for service connection for a dental disorder is reopened.

Service Connection: Cardiac Disorder

The Veteran is seeking service connection for a cardiac disorder.  Unfortunately, as will be discussed, the weight of the evidence is against a finding of service connection as the Veteran's claimed disorder has not been linked by competent evidence to his military service; and his claimed disorder was not diagnosed within one year of separation of service.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like cardiovascular disease, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that the service connection may also be granted on a presumptive basis for certain cardiovascular diseases, such as ischemic heart disease or coronary artery disease, if it is shown that the Veteran was exposed to herbicides during service.   Nevertheless, this theory of entitlement is not raised by the record, because the Veteran does not claim herbicide exposure; and he is not shown to have served serve in locations known for herbicide exposure such as: Vietnam, Korea, or Thailand.

The Veteran testified at a personal hearing in October 2015 that he had a current heart condition that manifested in angina, shortness of breath, and sharp pains, and that he had previously sustained a heart attack that required the placement of a stent.  The Veteran reported that while in service he incurred a chest wound resulting in shrapnel being imbedded in his chest, and he believes that this injury may have caused or aggravated his heart condition.  See Transcript.  

Service treatment records fail to show any treatment for heart problems.  A radiologic consultation report from September 1992 revealed no evidence of active cardiopulmonary disease.  An April 1995 examination found the Veteran's heart to be normal.  The Veteran's service separation examination, conducted in February 1997, concluded that his heart was normal.  In a health assessment conducted contemporaneously with the separation examination, the Veteran failed to report a heart condition, and, in a survey of his medical history that also conducted contemporaneously with the separation examination, he denied having then, or having ever had, heart trouble.  Additionally, a February 1997 radiologic examination failed to identify any radiographic cardiopulmonary abnormalities.  Nevertheless, multiple in-service X-rays show the presence of foreign metallic bodies in the Veteran's chest, and service treatment records indicated a history of a shrapnel accident dating back to 1982.

The Veteran underwent a VA examination in January 1998 at which he reported that he first began to experience chest pain in 1981 after an accident caused shrapnel to become imbedded in his chest.  The examiner noted that X-rays did show the presence of a foreign body, but the examiner did not diagnose the Veteran with a heart condition.

Treatment records are silent for reports of or treatment for a heart condition until sustaining a heart attack in March 2009 which resulted in a diagnosis of a cardiac condition and the placement of a stent.

A March 2009 private treatment record indicates that the Veteran was admitted in March 2009 after experiencing chest pain intermittently over the course of a week.  The Veteran indicated that this was unusual, because he was in good physical condition including running two or more miles a day.  The private treatment record indicated that the Veteran had multiple risk factors for a cardiac condition including smoking and a family history of cardiac conditions.  The Veteran was diagnosed with a cardiac condition and given a stent.

A May 2009 treatment record diagnosed the Veteran with coronary artery disease, and noted that the Veteran had a stent placed in March 2009.

In and August 2009 statement, the Veteran reported that he had sustained a heart attack requiring the implant of a stent, and, he claimed that it was due to shrapnel imbedded in his chest due to an in-service injury.

A September 2009 SSA disability determination indicated that the Veteran is permanently disabled due to cardiomyopathies.  SSA records indicate that the Veteran's cardiac condition began after a heart attack in March 2009, and that he smoked for 15 years prior to his heart attack.

The Veteran underwent a VA examination in February 2010 at which he reported experiencing angina, shortness of breath, dizziness, syncope attacks, and fatigue.  The Veteran indicated that he sustained a heart attack in March 2009 requiring the placement of a stent.  The Veteran also indicated that he continued to experience fatigue and shortness of breath in spite of the treatment he received, and that fatigue and shortness of breath caused functional impairment severe enough to prevent him from working.  The examiner indicated that the Veteran's heart was abnormal, because there was a systolic ejection murmur; but there was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  During the examination, the Veteran underwent an electrocardiogram (EKG) which was within normal limits, and an echocardiogram that revealed an ejection fraction of 60 percent.  The examiner estimated that the Veteran's workload was seven to nine metabolic equivalents (METs).  The examiner noted that an X-ray revealed the presence of a foreign body.  The examiner opined that the Veteran's was less likely than not related to a period of service, explaining that the metal embedded in the Veteran's chest, which resulted in two months of chest pain in 1980, was completely unrelated to his heart condition.  The examiner further explained that the Veteran had multiple risk factors for coronary artery disease including hypertension, hyperlipidemia, and smoking, which he felt were more likely to be responsible for the heart condition.

A November 2010 radiology interpretation indicated that the Veteran had a small metallic foreign body in the lower left chest wall, but he was otherwise negative for chest conditions.

The weight of the evidence indicates that the Veteran has had a cardiac condition as early as March 2009 when he was given a stent.  Nevertheless the weight of the evidence indicates that the Veteran's cardiac condition is not related to a period of service and did not manifest within one year of separation of service.  First, the Veteran's treatment records are silent for reports of or treatment for a cardiac conditions, and, more importantly, the Veteran denied having or ever having heart problems in-service.  Moreover, multiple examinations and radiological consultations either evaluated the Veteran's heart as normal or indicated that there was no evidence of cardiopulmonary disease.  The Veteran's cardiac condition did not begin to manifest until March 2009; more than a decade after he separated from service.  Finally, both a February 2010 VA examination and a March 2009 private treatment record both indicated that the Veteran had risk factors for heart disease that were unrelated to his service in the armed forces including hypertension, family history, and smoking.  SSA records indicate that the Veteran smoked for 15 years prior to his cardiac incident in March 2009.  Therefore, the weight of the evidence indicates that the Veteran's heart was normal upon separation of service, and he developed a cardiac condition in March 2009 due to risk factors unrelated his service.

The Board notes the Veteran's theory that his cardiac condition was caused or aggravated by shrapnel imbedded in his chest.  The weight of the evidence indicates that shrapnel was imbedded in the Veteran's chest in-service, and that at least as late as November 2010 at least some of the shrapnel remained in the Veteran's chest.  The weight of the evidence, however, is not sufficient to support the Veteran's claim.  First, the Veteran is not competent to provide such a medical opinion, because he has not demonstrated any medical training or expertise.  Second, shrapnel was imbedded in the Veteran's chest in the early 1980s, but the Veteran denied heart trouble and his heart was consistently evaluated as normal in the late 1990s.  Third, a VA examiner, fully aware of the imbedded shrapnel, did not diagnose the Veteran with a cardiac condition in January 1998.  Fourth, the February 2010 VA examiner opined that the Veteran's cardiac condition was unrelated to any imbedded shrapnel.  Fifth as previously noted, treatment records indicate that the Veteran had multiple risk factors for coronary artery disease including smoking and a family history of cardiac problems.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the Veteran's cardiac condition and the his period of active service, of which there is also no record of a diagnosis within one year of separation.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a cardiac disorder is denied.

Earlier Effective Date: Acquired Psychiatric Disorder

The Veteran contends that he is entitled to an earlier effective date for his PTSD.  The record shows that the Veteran first filed a claim seeking service connection for an acquired psychiatric disorder on March 27, 1997.  In March 1998, the RO denied service connection, and the RO continued this denial in December 2000.  This December 2000 rating decision became final after the Veteran failed to file a notice of disagreement or submit additional evidence within one year of notification of the decision.  On August 19, 2009, the Veteran filed a claim to reopen his previously denied claim for entitlement to service connection for an acquired psychiatric disorder.  The claim was eventually reopened, and, in January 2013, the Veteran was granted service connection based on his service during the Persian Gulf War and assigned a disability rating of 50 percent effective the date that the claim to reopen was received.

In the event that new and material service records related to a claimed in-service are associated with the claims file, then an award based on such records shall be effective on the date entitlement rose or the date VA received the previously decided claim whichever is later; so long as VA was not previously unable to obtain the newly associated records due to the Veteran's previous failure to describe the records sufficiently enough to identify them and associate them with the claims file.  38 C.F.R. § 3.156(c).  In October 2010, an unclassified military record was associated with the claims file describing the maneuvers of by a number of military units in late February 1991 in Iraq.  One of the units described included the 4/7th Cavalry.  

The Veteran's military personnel records indicate that the Veteran was assigned to the 4/7th Cavalry from August 1990 to October 22, 1991 and was previously granted service connection for PTSD due to his service during the Persian Gulf War.   During a VA examination that the Veteran participated in while VA was developing his originally denied claim, the Veteran reported participating in combat operations during the Persian Gulf War.  Therefore, the Veteran provided an adequate description in order for VA to associate the record with the claims file, and the record provides an adequate basis to establish his claim for PTSD due to participation during the Gulf war.  The military records that were obtained in conjunction with the recent appeal appear to have been of record at the time the Veteran filed his initial claim, and the documents could have been obtained by VA.  

The association of these records with the Veteran's claims file means serves to vitiate the finality of the initial claim, and as such the date of service connection for the Veteran's PTSD should be March 27, 1997 (the date the initial claim for PTSD was received).  To this extent the Veteran's appeal is granted.


ORDER

New and material evidence having been received the Veteran's claim for a dental disorder is reopened. 

Service connection for a cardiac disorder is denied.

An effective date of March 27, 1997 for an acquired psychiatric disorder to include PTSD and depression is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Service Connection: Dental Disorder

At issue is whether the Veteran is entitled to service connection for a dental disorder.  The Veteran was previously provided a VA dental examination in October 1997.  However, since that time, the Veteran has provided additional information about his alleged dental injury in the form of testimony before the Board that his teeth loss was due to a tank accident.  As such a new dental examination should be provided.

The Veteran testified at a Board hearing that during a training exercise in Baumholder, Germany, his tank ended up hitting a huge tank hull which drove him, the vehicle commander on the tank, into the front of the vehicle, which busted everything in front.  He asserted that following the incident, there was always pain from the fracture in his face and my jaw, and he believes that there was a change in the alignment of the jaw.

In the Veteran's brief, his representative argued that the Veteran did not have any dental issues prior to service, but had severe tooth and gum trouble at separation.  The representative argued that the Veteran's dental trauma caused a fractured mandible and dental trauma.
 
Increased Rating: Acquired Psychiatric Disorder, 
Muscle Disorder, Gastritis, Hernia and Scar, Tinea Versicolor

At issue is whether the Veteran is entitled to increased disability ratings for an acquired psychiatric disorder, a muscle disorder to include fibromyalgia, gastritis, residuals of a hernia to include a scar, and tinea versicolor.  The Veteran was provided with a psychiatric VA examination in November 2011 and a gastritis VA examination in March 2013.  The Veteran was also provided with a VA examination in April 2013 evaluating the severity of his tinea versicolor, residuals of a hernia to include a scar, and a muscle disorder to include fibromyalgia.  In an October 2015 personal hearing before the Board, the Veteran testified to, and the Veteran's representative indicated, that the Veteran's disabilities had increased in severity since his most recent VA examinations.  See Transcript.  This is sufficient to trigger VA's duty to assist and these matters must be remanded in order to provide the Veteran with additional VA examinations.  

The Board notes that the Veteran indicated that he did not want attend any additional VA examinations.  The Veteran's representative, however, indicated that the Veteran's refusal was a manifestation of his psychiatric conditions (one of the conditions he has claimed has increased in severity) as opposed to a knowing and willful waiver.  The Veteran's representative further indicated that the importance of attending the VA examinations would be further explained to the Veteran, and that the Veteran's fiancée would assist him in attending any additional VA examinations.  See Transcript.

TDIU

The issue of TDIU is raised by the record; see Rice v. Shinseki, 22 Vet. App. 447 (2009); because the Veteran testified that his acquired psychiatric disorder prevented him from securing and maintaining gainful employment.  See Transcript.  The Board further finds that the issue of entitlement to TDIU is inexplicably intertwined with the above issues, and it must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination in order to determine the nature and etiology of his claimed dental conditions.  Specifically the examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran has tooth loss as the result of trauma that caused loss of the substance of the body of the maxilla or mandible as the result of an in-service dental injury in a tank accident.

2.  Provide the Veteran with VA examinations in order to determine the severity the following conditions: 

   a.  acquired psychiatric disorder;
   b.  a muscle disorder to include fibromyalgia;
   c.  gastritis; 
   d.  residuals of a hernia to include a scar;
   e.  tinea versicolor.

4.  Then, readjudicate the claims on appeal, including whether is unable to secure and maintain gainful employment on account of his service connected disabilities.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


